UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 4) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 10, 2012 THE X-CHANGE CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 002-41703 90-0156146 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 12655 North Central Expressway, Suite 1000, Dallas TX 75243 (Address of Principal Executive Office) (Zip Code) (972) 386-7350 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 - REGISTRANT'S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On May 10, 2012, The X-Change Corporation through it's wholly owned subsidiary, Cress Oil and Natural Gas Company (the "Company") entered into an Agreement (the "Agreement") with Diverse Energy Investments, LLC ("Diverse"). As part of the Agreement, the Company is acquiring from Diverse approximately 15,000 next acres of mineral interests in Roosevelt and Daniels Counties, Montana in return for the payment of approximately $8.812,500 ITEM 9.01 Financial Statements and Exhibits Exhibit No. Description of Exhibit 10.18* Purchase and Sale Agreement with Diverse Energy Investments, LLC * filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 25, 2012 THE X-CHANGE CORPORATION By: /s/ R. Wayne Duke Name: R. Wayne Duke Title: Vice President 2
